Citation Nr: 0316219	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
post-operative right wrist disorder to include deQuervain's 
tenosynovitis and carpal tunnel syndrome.  

2.  Entitlement to an increased disability evaluation for the 
veteran's post-operative left (minor) wrist carpal tunnel 
syndrome and deQuervain's tenosynovitis residuals, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from December 1967 to 
September 1970; active duty for training from March 27, 1994 
to April 8, 1994; and additional periods of active duty for 
training.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for a chronic right wrist disorder to include carpal tunnel 
syndrome and denied the veteran's claim.  In April 1999, the 
RO, in pertinent part, determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a chronic thoracic spine disorder and a 
chronic right wrist disorder to include deQuervain's 
tenosynovitis; denied the veteran's claims; and 
recharacterized his post-operative left wrist disability as 
post-operative left wrist carpal tunnel syndrome and 
deQuervain's tenosynovitis residuals; and denied an increased 
evaluation for that disability.  In October 2000, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In December 2000, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  In May 
2001, the RO remanded the veteran's claims to the RO for 
additional action.  In January 2003, the RO granted service 
connection for thoracic spine injury residuals; adjudicated 
the veteran's entitlement to service connection for a chronic 
right wrist disorder on the merits; and again denied the 
claim.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

The issue of the veteran's entitlement to an increased 
disability evaluation for his post-operative left (minor) 
wrist carpal tunnel syndrome and deQuervain's tenosynovitis 
residuals is the subject of the Remand portion of this 
decision below.  


FINDINGS OF FACT

1.  A chronic right wrist disorder was not shown during the 
veteran's periods of active service and active duty for 
training.  The veteran's current post-operative right wrist 
carpal tunnel syndrome, deQuervain's tenosynovitis, and 
degenerative joint disease has not been shown to have 
originated during either active service or active duty for 
training.  

2.  The veteran's right wrist degenerative joint disease was 
not shown during active service or for many years after 
service separation.  


CONCLUSION OF LAW

A chronic right wrist disorder to include carpal tunnel 
syndrome, deQuervain's tenosynovitis, and degenerative joint 
disease was not incurred in or aggravated by active service 
and/or active duty for training and degenerative joint 
disease may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
right wrist disorder, the Board observes that the Department 
of Veterans Affairs (VA) has secured or attempted to secure 
all relevant military, VA, and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is of record.  An August 2001 letter to the 
veteran informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2002).  

The veteran's service medical records do not refer to a 
chronic right wrist disorder or abnormality.  The veteran's 
service personnel records do indicate that he was involved in 
an April 1994 motor vehicle accident while on active duty for 
training.  In his August 1994 Sworn Statement (DA Form 2823), 
the veteran asserted that he "banged up both arms and wrists 
on the steering wheel" in the April 1994 motor vehicle 
accident.  

In his September 1994 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
injured both wrists in April 1994.  At a November 1994 VA 
examination for compensation purposes, the veteran complained 
of right wrist pain and stiffness.  He reported that he had 
injured both of his wrists in his April 1994 motor vehicle 
accident.  The veteran clarified that he was "felt to have a 
form of tendonitis in the wrists."  Contemporaneous X-ray 
studies of the right wrist revealed no abnormalities.   The 
VA examiner observed that "no wrist condition was found."  

At his March - April, 1996 VA examination for compensation 
purposes, the veteran complained of chronic right wrist pain.  
A January 1998 VA treatment record states that the veteran 
complained of right wrist pain.  He reported that he had 
undergone a right wrist carpal tunnel syndrome surgical 
procedure in June 1997.  He was diagnosed with post-operative 
right carpal tunnel syndrome residuals including right wrist 
pain.  

In his March 1998 claim, the veteran advanced that service 
connection was warranted for a chronic post-operative right 
wrist disability.  In his December 1998 notice of 
disagreement, the veteran stated that he had incurred right 
wrist carpal tunnel syndrome secondary to his April 1994 
motor vehicle accident.  He indicated that he had been 
diagnosed with right wrist deQuervain's tenosynovitis and 
carpal tunnel syndrome in June 1997 and subsequently 
underwent a right wrist surgical procedure at the Fargo, 
North Dakota, VA Medical Center.  His treating VA physician 
informed him that it was "highly probable" that his right 
wrist disabilities were related to his inservice motor 
vehicle accident as his service-connected left wrist 
disability had been precipitated by that accident.  



A June 1998 VA treatment record states that the veteran 
complained of right radial wrist pain associated with volar 
flexion and right palm tenderness.  He reported that he had 
undergone right wrist surgery.  Impressions of right hand 
palmar pain and right wrist subluxating "APL" tendon were 
advanced.  

At an April 1999 VA examination for compensation purposes, 
the veteran reported that: he had injured his right wrist in 
a 1994 motor vehicle accident when his right arm struck the 
car's steering wheel; was subsequently found to have right 
wrist carpal tunnel syndrome and deQuervain's tenosynovitis; 
and underwent right wrist surgery.  The veteran was diagnosed 
with post-operative right wrist carpal tunnel syndrome and 
deQuervain's tenosynovitis residuals.  

At the December 2000 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
had initially manifested a chronic right wrist disorder as 
the result of his 1994 motor vehicle accident.  His right 
wrist "banged" against the vehicle's steering wheel during 
the accident.  He was diagnosed with and treated for a 
chronic right wrist disorder at a VA medical facility in 
either 1995 or 1996.  The veteran believed that service 
connection was warranted for his current chronic right wrist 
disability as it had been precipitated by the same inservice 
trauma in which he incurred his service-connected left wrist 
disorder.  

At a May 2002 VA examination for compensation purposes, the 
veteran was diagnosed with "minimal evidence of bilateral 
deQuervain's tenosynovitis;" mild degenerative changes of 
the wrists; and "possible bilateral carpal tunnel 
syndrome."  The VA examiner opined that:

The nature and probable etiology of his 
right wrist disability is mild 
degenerative joint disease; minimal 
clinical evidence of right deQuervain's 
tenosynovitis; and possible carpal tunnel 
syndrome.  From the medical record, I 
cannot attribute this to the motor 
vehicle 


accident of 1994.  ...  I would attribute 
his thoracic spine injury but not his 
right wrist to the motor vehicle accident 
incurred during active service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's August 1994 sworn affidavit conveys 
that his right wrist had struck the car's steering wheel 
during his April 1994 motor vehicle accident.  His service 
medical records make no reference to a chronic right wrist or 
hand disorder or other abnormalities.  The post-service 
clinical documentation of record indicates that the veteran 
was diagnosed with right wrist deQuervain's tenosynovitis and 
carpal tunnel syndrome and subsequently underwent right wrist 
surgical releases to ameliorate those disabilities.  In May 
2002, the veteran was further diagnosed with right wrist 
degenerative joint disease.  

The veteran asserts that: he injured both his right and left 
wrists in his April 1994 inservice motor vehicle accident; 
the onset of his service-connected left wrist disability has 
been clearly attributed to the accident; and his right wrist 
disability must be found to have a similar etiology.  While 
the veteran had related being told by his treating VA 
physicians that his current right wrist disability was 
"probably" related to his inservice motor vehicle accident, 
the clinical documentation of record does not reflect that a 
competent medical professional has attributed the onset of 
the veteran's chronic right wrist disabilities to either the 
1994 motor vehicle accident or his periods of active service 
and active duty for training.  Indeed, the examiner 
conducting the May 2002 VA examination for compensation 
purposes expressly discounted such a relationship.  The 
veteran's contentions are supported solely by his own 
statements.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence reflecting that either a chronic right 
wrist disorder originated during active service or active 
duty for training or degenerative joint disease 


became manifest to a compensable degree within one year of 
service separation, the Board concludes that service 
connection is not warranted for the claimed disorder.  


ORDER

Service connection for a chronic right wrist disorder to 
include carpal tunnel syndrome, deQuervain's tenosynovitis, 
and degenerative joint disease is denied.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should scheduled the veteran 
for a VA examination for compensation 
purposes in order to determine the 
current nature and severity of his 
post-operative left (minor) wrist carpal 
tunnel syndrome and deQuervain's 
tenosynovitis residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically identify all upper extremity 
nerves affected by the veteran's left 
wrist disability; the limitation of 
activity imposed by his left wrist 
disability; and any associated pain with 
a full description of the effect of the 
disability upon his ordinary and 
vocational activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
as to whether the veteran exhibits pain 
with use of the left wrist and hand 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should reflect that such a review 
was conducted.  

2.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his post-operative left 
(minor) wrist carpal tunnel syndrome and 
deQuervain's tenosynovitis residuals.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

